In a proceeding to determine the priority of claims arising out of a general assignment for the benefit of creditors, the appeal, as limited by appellants’ brief is from so much of an order of the Supreme Court, Kings County, dated December 7, 1976, as disallowed their claims for severance pay. Order reversed insofar as appealed from, on the law, without costs or disbursements, the appellants’ claims are allowed, and the proceeding is remanded to the Special Term for the entry of an appropriate amended order in accordance herewith. The agreement between the union and the assignor to compute severance pay by including the years of the employees’ service with the predecessor employer was an original promise. Thus the Statute of Frauds was not a defense to that agreement (see Richardson Press v Albright, 224 NY 497; Bulkley v Shaw, 289 NY 133). Titone, J. P., Suozzi, Margett and O’Connor, JJ., concur.